Citation Nr: 1123986	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  98-10 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 29, 2005 for the assignment of a 30 percent disability evaluation for Pellegrine-Stieda disease of the left knee with degenerative joint disease (hereinafter a "left knee disability").  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 and May 2003 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

In an October 2008 decision, the Board denied the claims currently on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2010, the Court vacated the Board's decision and remanded the issues back to the Board for readjudication.  

The Veteran was scheduled for a hearing before a member of the Board in June 2002.  However, the Veteran failed to report to this hearing and he did not submit a statement as to good cause for his failure to report.  As such, his hearing request was deemed withdrawn.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to September 29, 2005, the Veteran's left knee disability was manifested by flexion to 120 degrees and extension to 0 degrees; it was not manifested by flexion to 30 degrees or less, extension to 15 degrees or less, or instability.  

2.  The evidence of record demonstrates that the Veteran was not entitled to an effective date prior to September 29, 2005 for the assignment of a 30 percent disability evaluation for a left knee disability.  


CONCLUSION OF LAW

An effective date earlier than September 29, 2005 for an increased disability rating of 30 percent for a left knee disability is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent to the Veteran in May 2003 and March 2006 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and the March 2006 letter informed the Veteran of how to establish entitlement to an earlier effective date.   The letters also notified the Veteran of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received VA medical examinations in June 2000 and May 2006, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  While VA has not obtained copies of the Veteran's Social Security Administration (SSA) records, the Court held in its September 2010 decision that the Veteran had not pled with any specificity how he believed his SSA records were relevant to the assignment of an effective date, and as such, there was no error in VA not obtaining these records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to an effective date prior to September 29, 2005 for the assignment of a 30 percent disability evaluation for his service-connected left knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology did not warrant a disability evaluation in excess of 10 percent prior to his May 2006 VA examination.  As such, the claim is denied.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

VA received the Veteran's claim seeking entitlement to an increased disability evaluation for his left knee disability on April 18, 2003.  This claim was denied in a May 2003 rating decision.  The Veteran subsequently submitted a statement disagreeing with a number of issues, not specifically mentioning the left knee, in July 2003.  However, the Veteran did incorporate medical records with this statement, highlighting treatment for conditions including his left knee.  As such, the Court concluded in September 2010 that this qualified as a notice of disagreement.  The earliest possible date of entitlement to a higher disability rating would then be April 18, 2003 - the date of the Veteran's claim.  

However, the law states that the proper effective date for an increased disability evaluation is either the date of the claim (unless it is factually ascertainable that the disability increased in severity within one year prior to the claim), or, the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Regrettably, a VA examination was not performed in conjunction with the Veteran's original claim of April 2003.  However, the Veteran was previously afforded a VA examination in June 2000, but this examination revealed left knee range of motion from 0 degrees extension to 130 degrees flexion.  There was pain and crepitation on motion.  The examiner opined that pain could certainly further limit functional ability during flare-ups, but the examiner did not estimate as to the additional limitation noting that this would be speculative.  No definitive swelling was evidence and the collateral ligaments were stable.  The Veteran was diagnosed with the residuals of a left knee injury with Pellegrini-Stieda disease and degenerative changes.  

A February 2003 VA outpatient treatment record notes that the Veteran was having left knee discomfort.  According to a March 2003 VA outpatient treatment record, the Veteran suffered from left knee pain.  The Veteran also reported a history of locking of the left knee.  Examination of the knee revealed laxity and tenderness medially and posteriorly.  There was normal strength throughout.  The Veteran was diagnosed with knee arthralgia and X-rays from March 2003 revealed osteoarthritis of the left knee, greatest at the patellofemoral joint with chondromatosis.  Treatment records from April 2003 note that the Veteran was prescribed a heel lift for the left shoe due to acquired unequal leg length.  A May 2003 magnetic resonance image (MRI) report notes "KP and locking suspect meniscal tear."  

The record also contains a VA outpatient treatment record from August 2005.  The Veteran reported bilateral knee pain that was worse in the left knee.  He also stated that his left knee periodically gave out on him.  However, he denied episodes of locking or catching.  He did indicate that his knee would swell up on him and remain swollen for several weeks at a time.  Examination of the left knee revealed tenderness and crepitance with motion.  Range of motion was extension to 0 degrees and flexion to 120 degrees.  There was no instability of the left knee upon examination.  X-rays revealed abundant areas of radio-opacity and osteophyte formation to the patella and femoral condyles.  The Veteran was diagnosed with possible synovial chondromatosis of the left knee with severe degenerative joint disease.  MRI revealed an abundant area of radial opacity and abundant osteophyte formation to the patella and femoral condyles.  However, there was no finding mention of meniscal tearing.  

Finally, the Veteran was afforded a VA examination of the left knee in May 2006.  The Veteran reported continuous pain with weakness, stiffness and swelling.  The Veteran also reported additional limitation of motion and functional impairment during flare-ups.  The examiner noted that the Veteran walked with a cane and a limp.  Examination revealed edema to the left knee with no deformity or erythema.  Palpation of the left knee revealed moderate to severe tenderness and palpable crepitus.  Range of motion testing revealed extension to 0 degrees and flexion to 30 degrees with limitation due to severe pain and soreness.  It was noted that the examiner was unable to fully test the medial and lateral collateral ligaments and the anterior posterior cruciate ligaments of the left knee due to severe pain.  The examiner further noted that range of motion was further limited due to pain and that the Veteran was not able to demonstrate repetitive use.  The examiner diagnosed the Veteran with severe degenerative joint disease of the left knee.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a 30 percent disability evaluation for his left knee disability prior to September 29, 2005 - the date previously deemed to be the Veteran's claim for an increased disability evaluation.  The Board now recognizes that the Veteran originally filed his claim in April 2003 and that he submitted a timely notice of disagreement to this decision in May 2003.  However, the record does not reflect that the Veteran's symptomatology warranted a disability evaluation in excess of 10 percent prior to his May 2006 VA examination.  

The Veteran's left knee disability is currently rated under Diagnostic Code 5260.  Under this code, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the June 2000 VA examination, the Veteran had flexion to 130 degrees.  While it was noted that additional limitation was possible during flare-ups, no estimation as to the degree of additional limitation was provided.  An August 2005 VA outpatient treatment record also found flexion of the left knee to 120 degrees.  It is not until the May 2006 VA examination that there is evidence of flexion limited to 30 degrees or less.  As such, the preponderance of the evidence of record does not demonstrate that the Veteran was entitled to a disability evaluation in excess of 10 percent for his left knee disability based on limitation of flexion prior to his May 2006 VA examination.  Nonetheless, the Board will not disturb the original effective date assigned by the RO of September 29, 2005, as this date was originally based on the then perceived date of receipt of the Veteran's claim.  

The Board has also considered whether the evidence of record may demonstrate entitlement to a disability evaluation in excess of 10 percent prior to September 29, 2005 under any other diagnostic code.  Under Diagnostic Code 5261, a higher evaluation of 20 percent is warranted when there is evidence of limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  However, the Veteran was repeatedly found to have full extension to 0 degrees, demonstrating a higher disability evaluation was not warranted under this code.  The Veteran's left knee was also noted to be stable upon evaluation in June 2000 and August 2005, demonstrating that Diagnostic Code 5257 was not applicable.  Id.  While the Veteran did intermittently report subjective symptoms of locking and giving way, giving way was not found upon objective examination and the Veteran denied locking in August 2005.  Finally, there is no evidence of ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  As such, no other diagnostic code related to the knee is applicable.  Id.  

The Board notes that a May 2003 MRI did note locking of the left knee with a suspect meniscal tear.  However, a subsequent MRI from August 2005 does not indicate that there was evidence of a meniscal tear.  The Veteran also denied episodes of locking at this time.  Therefore, the May 2003 finding of a suspected meniscal tear does not demonstrate entitlement to an earlier effective date, as the actual existence of a tear has not been confirmed by medical evidence.  As such, an earlier effective date is not warranted based on Diagnostic Code 5258 either.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his left knee disability prior to September 29, 2005.  However, the Veteran has not provided any testimony to demonstrate that he is in fact entitled to a disability evaluation in excess of 10 percent prior to this date.  In his April 2003 claim, the Veteran reported that his left leg was shorter than his right leg and that he had a pinched nerve.  However, this symptomatology fails to demonstrate that he was entitled to a disability evaluation in excess of 10 percent under any applicable diagnostic code.  The Veteran also testified during his October 2007 Decision Review Officer (DRO) hearing that he appealed the Board's August 2002 denial of his claim of entitlement to an increased evaluation for a left knee disability.  However, a review of the evidence of record demonstrates that the first communication from the Veteran regarding the left knee was received by VA in April 2003.  In order to obtain review by the Court of a final decision of the Board, a Veteran must file a notice of appeal with the Court within 120 days after the date on which the notice of the decision was mailed.  38 U.S.C.A. § 7266(a).  This is clearly more than 120 days after the Board's August 2002 decision, and as such, the Veteran did not file a timely appeal to the Court.  

Finally, in her reply brief to the Court, the Veteran's representative argued that the Veteran asserted that medical records from 2000 to 2003 demonstrated that he was entitled to a disability evaluation in excess of 10 percent prior to September 29, 2005.  However, as previously discussed, the record contains no medical evidence to demonstrate such entitlement.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to the establishment of a 30 percent disability evaluation for his left knee disability, prior to September 29, 2005, must be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to September 29, 2005 for the assignment of a 30 percent disability evaluation for Pellegrine Stieda disease of the left knee with degenerative joint disease is denied.  


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The record demonstrates that the Veteran has been diagnosed with PTSD on occasion during the pendency of this appeal.  In addition, the Veteran has been diagnosed with depression and a mood disorder secondary to general condition, and, drug and alcohol abuse which, on their own, are not service-connectable disorders.  The Court has held that even if a Veteran's claim is limited to PTSD without more, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The record does not presently contain an opinion as to whether the Veteran has PTSD, or any other psychiatric disorder, that is etiologically related to his military service.  Therefore, the Veteran should be scheduled for a VA examination before appellate review proceeds on this matter.  

In addition, the regulations pertaining to PTSD have changed significantly since the Veteran's claim was previously denied by the Board in October 2008.  38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The Veteran's DD-214 confirms that he served in Vietnam from August 1970 to April 1971.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The record does not contain an opinion that addresses these criteria, and as such, the examiner should address this matter during the examination.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology ? 

(b) If PTSD is diagnosed, can the Veteran's PTSD be related to his reported stressors, including nightly gunfire and being in a war zone?  Specifically, the examiner should opine as to (i) whether this stressor is adequate to support a diagnosis of PTSD, (ii) whether it is consistent with the places, types, and circumstances of the Veteran's military service, and (iii) whether the Veteran's symptomatology is related to this claimed stressor.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is at least as likely as not that this disorder(s) is a result of the Veteran's military service.  

A complete rationale for all opinions expressed must be provided.  

2.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


